DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 10-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/1/22.

Duplicate Claim
Claim 4 is a duplicate of claim 1, and should be deleted.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites ”a porous device,” but subsequent recitation does not appear to make such a porous device, because the carbon nanomembrane is formed on top of the base material with latent pores. The latent pores when etched form pores only in the base material. Applicant’s specification discloses in [0006] that graphene is impermeable because it lacks intrinsic pores. The described method is for high energy ion bombardment after forming the graphene layer and cross-linking in [0010]. Therefore, it appears that applicant is not “particularly pointing out and distinctly claiming” the subject matter as is required under this code.
	Claim 2 recites “further comprising bombarding …,” which means it is an added step to claim 1, but claim 1 already must have the bombarding because it already has the latent pores. Suggestion: -- …. wherein the latent pores are created by bombarding the base material …. –

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 are rejected under 35 U.S.C. 103 as obvious over the combination of  WO 2017 /072272  and CN 103895278B
	This CN reference teach the steps of claim 1 in [0011] – [0013], except for the laterally cross-linked aromatic compounds. 
	WO teaches the same process as claimed, except that the base layer or metallized PET removed by etching. Notwithstanding, WO teaches in [0041]: “It is possible to control properties like the density and size distribution of intrinsic pores (pores 15 formed during the fabrication without additional efforts like treatment of the substrate or formed membranes by e.g. ion bombardment or etching), which shows that the claimed process is known in the art. WO teaches in [0010] that a universal scheme to convert aromatic molecular monolayer into functional carbon nanomembranes is known. IN the abstract, claims and elsewhere, WO teaches that the aromatic cross-linking would protect the membrane layer. Thus the WO reference teaches all the steps involved, and therefore makes claims obvious but for the specific sequence of steps claimed. WO also teaches the specific aromatics in the dependent claims [0024], as well as the buffer layer – aluminum.
	Additionally, The WO reference also provides the motivation to have the aromatic crosslinking of the membrane and its process of making taught by CN, because one would obviously have additional protection as desired for the membrane.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISHNAN S MENON whose telephone number is (571)272-1143. The examiner can normally be reached Flexible, but generally Monday-Friday: 8:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 5712720579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KRISHNAN S MENON/Primary Examiner, Art Unit 1777